Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment and Arguments
The amendment filed 11/12/2021 has been entered and fully considered. Applicant’s amendments have overcome the claim rejections identified in the previous office action. The previous rejections have been withdrawn. 

Allowable Subject Matter
Claims 1-26 are allowed. 
The following is an examiner's statement of reasons for allowance. 

Regarding claim 1 the prior art of record documents, individually or in combination, fail to anticipate or render obvious applying a second electrical stimulus to the gas sensing material at a second time period while the gas sensing material is exposed to a gas, and a first electrical excitation frequency of the first electrical stimulus is different than a second electrical excitation frequency of the second electrical stimulus, in conjunction with the remaining claim limitations.

Claims 2-12 are allowable due to at least their dependency on claim 1.

Regarding claim 13 the prior art of record documents, individually or in combination, fail to anticipate or render obvious applying a second electrical stimulus to the gas sensing material at a second time period while the gas sensing material is exposed to a gas, and a first electrical excitation frequency of the first electrical stimulus is different than a second electrical excitation frequency of the second electrical stimulus, in conjunction with the remaining claim limitations.


Regarding claim 25 the prior art of record documents, individually or in combination, fail to anticipate or render obvious applying a second electrical stimulus to the gas sensing material at a second time period while the gas sensing material is exposed to a gas, and a first electrical excitation frequency of the first electrical stimulus is different than a second electrical excitation frequency of the second electrical stimulus, in conjunction with the remaining claim limitations.

Regarding claim 26 the prior art of record documents, individually or in combination, fail to anticipate or render obvious applying a second electrical stimulus to the gas sensing material at a second time period while the gas sensing material is exposed to a gas, and a first electrical excitation frequency of the first electrical stimulus is different than a second electrical excitation frequency of the second electrical stimulus, in conjunction with the remaining claim limitations.

Reason for Allowance
The closest prior art found by the examiner includes:
Walsh et al. (US20060155486A1, “Walsh”)
 Burdack-Freitag et al. (US 20200173945 A1 “Burdack”)
BIRKHOFER THOMAS et al. (DE 10308799 A1, “BIRKHOFER”)
SUZUKI TOSHIYUKI et al. (EP 1026501 A2, “SUZUKI”)
SUN (US 20100188110 A1, “SUN”)

Walsh discloses in figures 1-4C a gas sensor system (FIG.1-1000), comprising: a gas sensing element 100 that includes a gas sensing material 102 and electrodes (¶0090-¶0091 and FIG.4A) configured to apply electrical stimuli (¶0093) to the gas sensing material 102; and one or more processors (200, 300)  configured to control the gas sensing element 100, wherein (200, 300)  are configured to instruct the electrodes to apply a first electrical stimulus to the gas sensing material 100, wherein the first electrical excitation is configured to provide a quantitative gas response (¶0125) of the gas sensing material 102, wherein the quantitative gas response generated via application of the first electrical excitation frequency is effectuated by a presence of the gas and includes a response drift (¶0191-¶0193 recites different methods of drift correction based on the source of drift therefore implying that the quantitative gas responses include drift).

Burdack teaches two or more electrical excitation frequencies (e.g. ¶0011 and ¶0020 teaches different ranges), configured to instruct the electrodes (¶0014- microcontroller to be programmed for the control of metal oxide gas sensors and for a defined frequency to be entered individually in the microcontroller) to apply a first electrical stimulus to the gas sensing material (e.g. ¶0017-¶0018gas sensing material or MOX metal oxide in sensor 3) at a first time period (¶0014- The alternating-current voltage in this case need not be applied continuously; instead, it is possible to determine not only the frequency input but also the time intervals for the measuring points) and to apply a second electrical stimulus to the gas sensing material at a second time period (¶0014-e.g. in 10 seconds intervals), wherein a first electrical excitation frequency of the first electrical stimulus is different than a second electrical excitation frequency of the second electrical stimulus (¶0013- calibration method is based on substance-specific frequencies therefore teaching different frequencies for when there is a gas and when there is no gas) , the second electrical excitation frequency is configured to provide a baseline response (¶0012-¶0013 measurement without gas) of the gas sensing material, the baseline response independent of the presence of the gas and based at least in part on the response drift (e.g. ¶0012- The baseline  remains stable and there is no drift).

while the gas sensing material is exposed to a gas, and a first electrical excitation frequency of the first electrical stimulus is different than a second electrical excitation frequency of the second electrical stimulus.

The prior art listed in the record fail to remedy the deficiency of Walsh and Burdack.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatemeh E. Nia whose telephone number is (469)295-9187.  The examiner can normally be reached on 9:00 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 



FATEMEH NIA
Examiner
Art Unit 2856



/FATEMEH ESFANDIARI NIA/Examiner, Art Unit 2856   

/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856